J-S52017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 T.L.H.                                  :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                     Appellant           :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 J.P.R.                                  :   No. 3191 EDA 2018


              Appeal from the Order Entered October 19, 2018,
               in the Court of Common Pleas of Bucks County,
                 Domestic Relations at No(s): 2017DR01851,
                             PACSES 75511815.


BEFORE: OTT, J., KUNSELMAN, J., and McLAUGHLIN, J.

MEMORANDUM BY KUNSELMAN, J.:                   FILED DECEMBER 17, 2019

     In this matter, T.L.H. (Mother), pro se, appeals the decision of the Bucks

County Court of Common Pleas to assume jurisdiction over her child support

case pursuant to the Uniform Interstate Family Support Act, (UIFSA, 23

Pa.C.S.A. §§ 7101 et seq.); Mother also appeals the court’s decision to reduce

the amount of child support owed to Mother by J.P.R. (Father). After careful

review, we affirm.

     In its detailed procedural history, the trial court thoroughly explained

how a support obligation from New York found its way to Pennsylvania by way

of New Jersey:

          Mother appeals from [the Bucks County trial] court’s
          support order entered after a hearing on October 2, 2018.
          This case has a long procedural history, which spans over
          six years and three states: New York, New Jersey, and the
          Commonwealth of Pennsylvania.
J-S52017-19


       On May 21, 2012 the parties entered into an agreed
       stipulation for child support in the State of New York, in
       which Father agreed to pay $1,615, bi-weekly, to Mother for
       the support and maintenance of their two minor children.
       The children are now ages 15 and 12.

       On or around October 20, 2014, [Father] filed for support
       modification in the State of New York based upon [] his
       temporary loss of employment.

       On July 27, 2015, [the New York court] entered an order [],
       which temporarily decreased [Father’s] child support
       obligation to $900 bi-weekly pending a “plenary” hearing.
       On April 29, 2016, prior to the “plenary” hearing, [Father]
       filed for another support reduction in New York based upon
       subsequent temporary unemployment from April 2016
       through November 2016.

       On January 20, 2017, still prior to the hearing for support in
       New York Mother attempted to file the original divorce
       decree and child support stipulation from the State of New
       York in the courts of New Jersey, where [Father] was now
       residing. The divorce decree and the May 12, 2012 child
       support stipulation were registered in New Jersey on March
       6, 2017. On the same date, March 6, 2017, [a New Jersey
       court] issued an order enforcing the original agreed upon
       amount of Father’s $1,615 bi-weekly child support
       obligation which was issued in the State of New York five
       years earlier.

                                   [***]

       On April 21, 2017 the [New York court] dismissed Father’s
       April 29, 2016 motion for another decrease in support. The
       opinion/order issued by the [New York court] found that the
       financial information supplied by [Father] indicated that he
       had the financial ability to pay the $1,615 child support
       order during his period of temporary unemployment from
       April 2016 through November 2016. Further, in the April
       21, 2017 order, the [New York court] declared that [it] no
       longer maintained jurisdiction over this matter because
       none of the parties resided in the State of New York. On
       July 18, 2017, Father filed an objection to this New York
       order of April 21, 2017. His objection was overruled.



                                   -2-
J-S52017-19


       In or around November 27, 2017, [Father] filed for a
       reconsideration in New Jersey of the March 6, 2017 order,
       which enforced the original New York agreed order of May
       21, 2012. [Father] further requested the New Jersey court
       to enforce the New York interim modification order from July
       27, 2015, which required him to pay only $900 bi-weekly.
       The New Jersey court denied [Father’s request] to enforce
       the July 2015 New York order.

       In its opinion, the New Jersey court determined that the New
       York order of July 27, 2015 was temporary and was
       rescinded when New York relinquished jurisdiction. As
       noted, the July 27, 2015 order from the [New York court]
       ordered Father to pay $900 bi-weekly.

       New Jersey, however, enforced their prior order of March 6,
       2017 requiring [Father] to pay $1,615 bi-weekly for child
       support which was entered by agreement in New York on
       May 21, 2012.

       On March 9, 2018, Mother filed in New Jersey to “modify”
       [Father’s] payments toward his support arrears. [Mother]
       also requested that the New Jersey courts modify their child
       custody schedule, which was denied. The New Jersey order
       stated that New Jersey no longer exercised jurisdiction over
       the custody matters because the children resided in
       Pennsylvania.

                                  [***]

       The New Jersey court did, however, enforce the child
       support order under the Uniform Interstate Family Support
       Act (UIFSA).

       On April 9, 2018, Father filed a Uniform Support Petition in
       the Bucks County Court of Common Pleas seeking a
       reduction of his child support obligation.      A Support
       Conference was held on August 9, 2018 and a hearing was
       held before [the Pennsylvania trial] court on October 2,
       2018.     At this hearing [the Pennsylvania trial court]
       considered the support calculations pursuant to Pa.R.C.P.
       1910.16-2 (Amount of Support. Support Guidelines). [The
       trial court] reduced Father’s child support to $1,436 per
       month with the arrears payable at $292 per month.



                                  -3-
J-S52017-19


         On November 1, 2018, Mother filed a notice of appeal to the
         Superior Court of Pennsylvania. On November 2, 2018, [the
         trial court] ordered [Mother] to file a Concise Statement of
         Errors pursuant to Pa.R.A.P. 1925(b). [Mother] filed her
         [Concise] Statement on November 21, 2018.

Trial Court Opinion, 12/27/18, a 1-4 (some legal citations and citations to the

record omitted).

      Mother’s concise statement of matters complained of on appeal is six

pages long, and between the enumerated paragraphs and subparts, Mother

sets forth 19 issues.   In her brief, Mother distills those matters into eight

statements of error:

          I.   Should the instant appeal be granted because the trial
               court abused its discretion and/or committed an error
               of law by assigning jurisdiction in Bucks County,
               Commonwealth of Pennsylvania for the modification
               of a child support order in direct violation of all
               applicable laws?

         II.   Should the instant appeal be granted because even if
               the trial court had not abused its discretion and/or
               committed an error of law in assigning child support
               jurisdiction in Bucks County, Commonwealth of
               Pennsylvania, which it clearly did, the State of New
               Jersey had issued support orders on March 6, 2017
               and November 27, 2017?

        III.   Should the instant appeal be granted because the
               court predetermined the outcome before the hearing
               commenced?

         IV.   Should the instant appeal be granted because the
               court’s decision was based upon its own personal bias
               against [Mother] rather than applicable and
               controlling law?

          V.   Should the instant appeal be granted because of the
               doctrine of res adjudicata [sic]?



                                     -4-
J-S52017-19


         VI.   Should the instant appeal be granted due to the
               court’s failure to recognize and address the most
               relevant legal facts and arguments?

        VII.   Should the instant appeal be granted because the
               court’s decision relies exclusively upon irrelevant
               and/or inapplicable quasi-legal arguments and
               falsehoods in rendering its predetermined ruling?

       VIII.   Should the instant appeal be granted because of the
               historical and ongoing bad faith [Father] has engaged
               in throughout the child support modification process?

Mother’s Brief, at 6-7.

      Before addressing the merits, we must establish whether Mother has

properly preserved these issues for our review.

      Mother was obligated to file a concise statement of errors, pursuant to

Pa.R.A.P. 1925(b). Although Rule 1925(b) provides that the number of issues

raised in a concise statement will not be grounds for finding waiver, this

principle applies only “[w]here non-redundant, non-frivolous issues are set

forth in an appropriately concise manner[.]” Pa.R.A.P. 1925(b)(4)(iv); see

also Kanter v. Epstein, 866 A.2d 394, 401 (Pa. Super. 2004) (holding that

by “raising an outrageous number of issues” in a Rule 1925 statement, an

appellant impedes the trial court’s ability to prepare an opinion addressing the

issues on appeal, thereby effectively precluding appellate review); and see

Jones v. Jones, 878 A.2d 86 (Pa. Super. 2005) (holding that a seven-page,

twenty-nine issue statement resulted in waiver).

      This Court may also find waiver where a concise statement is too vague.

See In re A.B., 63 A.3d 345, 350 (Pa. Super. 2013). This Court cannot



                                     -5-
J-S52017-19



conduct a meaningful review if it has to guess what issues an appellant is

appealing. See Jones, 878 A.2d at 89 (Pa. Super. 2005) (finding waiver when

this Court could not discern appellant’s issues on appeal) (citation omitted).

“We shall not develop an argument for an appellant, nor shall we scour the

record to find evidence to support an argument; instead, we will deem the

issue to be waived.” Commonwealth v. Connavo, 199 A.3d 1282, 1289 (Pa.

Super. 2018) (citations omitted). Lastly, we observe that issues not raised in

the lower court are also waived, for they cannot be raised for the first time on

appeal. Pa.R.A.P. 302(a).

       Mother has not strictly complied with these Rules. We are mindful that

Mother represented herself throughout these proceedings, but it is not the

duty of this Court to act as appellant’s counsel, and we decline to do so.1 See

Hayward v. Hayward, 868 A.2d 554, 558 (Pa. Super. 2005).                We have

cautioned that any person choosing to represent herself in a legal proceeding

must, to a reasonable extent, assume that her lack of expertise and legal

training will be her undoing. Thomas v. Thomas, 194 A.3d 220, 229 (Pa.

Super. 2018)(citation omitted).           While this Court is willing to construe
____________________________________________


1 We recognize Mother felt broadsided when Husband appeared at the support
hearing with counsel, and we believe her assertion that, had she known
Husband retained an attorney, she would have done the same. Nevertheless,
the trial court was well within its discretion to deny her request for a
continuance and proceed with the hearing. See e.g., Baysmore v.
Brownstein, 771 A.2d 54, 57 (Pa. Super. 2001) (the trial court is vested with
broad discretion in the determination of whether a request for a continuance
should be granted, and an appellate court should not disturb such a decision
unless an abuse of that discretion is apparent.)


                                           -6-
J-S52017-19



materials of an unrepresented litigant liberally, one’s pro se status confers no

special benefit. Thomas, 194 A.3d at 229 (citation omitted).

      In the instant case, we note that Mother did not make formal objections

during the hearing. Moreover, the nexus between her statements involved

section in her brief and her concise statement is quite attenuated. The trial

court did not even attempt to discuss Mother’s enumerated errors individually;

instead the court articulated generally the reasons for its decision. Based on

our review, we conclude that Mother has preserved two primary issues, which

we restate:

              1. Whether the Bucks County Court of Common Pleas
                 properly exercised jurisdiction under the Uniform
                 Interstate Family Support Act?

              2. Assuming the trial court had jurisdiction, whether the
                 court abused its discretion when it reduced Father’s
                 child support obligation?

      To be sure, these are the pillars of Mother’s appeal, and to that end, we

also address the several subsidiary issues that are salvageable from these two

challenges. See Pa.R.A.P. 1925(b)(4)(v) (“Each error identified in the

[Concise] Statement will be deemed to include every subsidiary issue….”).

      Turning now to the merits, we are guided by the following standard:

         When evaluating a support order, this Court may only
         reverse the trial court’s determination where the order
         cannot be sustained on any valid ground. We will not
         interfere with the broad discretion afforded the trial court
         absent an abuse of the discretion or insufficient evidence to
         sustain the support order. An abuse of discretion is not
         merely an error of judgment; if, in reaching a conclusion,
         the court overrides or misapplies the law, or the judgment

                                      -7-
J-S52017-19


          exercised is shown by the record to be either manifestly
          unreasonable or the product of partiality, prejudice, bias or
          ill will, discretion has been abused. In addition, we note that
          the duty to support one’s child is absolute, and the purpose
          of child support is to promote the child’s best interests.

K.J.P. v. R.A.P., 68 A.3d 974, 978 (Pa. Super. 2013) (citation omitted).

      The Bucks County court concluded that Pennsylvania had jurisdiction

under UIFSA because no other state had continuing, exclusive jurisdiction.

See 23 Pa.C.S.A. § 7611(a)(1) (Modification of child support order of another

state).   At the outset we observe that New York explicitly relinquished

jurisdiction and New Jersey only assumed jurisdiction insofar as it enforced

New York’s orders.

      The dispositive UIFSA provision provides in relevant part:

          After a child support order issued in another state has been
          registered in this state, the responding tribunal may modify
          that order…if the following requirements are met:

          (1) the child, the individual obligee and obligor do not reside
          in the issuing state;

          (2) a petitioner who is a nonresident of this state seeks
          modification; and

          (3) the respondent is subject to the personal jurisdiction of
          the tribunal of this state.

23 Pa.C.S.A. § 7611(a).

      In a factual application, we fill in Section 7611(a) with the following

information:

          Since the child support order was issued in New York and
          has been registered in Pennsylvania, the Pennsylvania court
          may modify that order if the following requirements are
          met:

                                       -8-
J-S52017-19


         (1) the issuing state was New York, and no family member
         resides there anymore (Mother and children live in
         Pennsylvania, and Father lives in New Jersey);

         (2) the petitioner is a non-resident who sought modification
         (Father, who lives in New Jersey and thus a non-resident of
         Pennsylvania,     petitioned     to   modify   support     in
         Pennsylvania); and

         (3) the respondent is subject to the personal jurisdiction of
         Pennsylvania (Mother, the respondent, is a resident of
         Pennsylvania and thus is subject to its personal jurisdiction).

      All three criteria have been met.

      Mother contends that jurisdiction rightly belongs in New Jersey, because

New Jersey had issued two orders. By her logic, the issuing state would then

be New Jersey, and the Section 7611(a) requirements would not be satisfied.

But the New Jersey court merely issued orders enforcing the originally issued

New York order. The enforcement orders did not bestow upon New Jersey the

status of an “issuing state.” See 23 Pa.C.S.A. § 7101.1 (Definitions). In this

context, New Jersey was only a “responding state.” See id.

      Moreover, the New Jersey court dismissed Mother’s request to modify

Father’s arrears payments. When it did so, the New Jersey court refused to

assume jurisdiction, opining that Pennsylvania was the proper state under

UIFSA. In other words, not only could Pennsylvania assume jurisdiction, it

would appear that only Pennsylvania could do so. We conclude that the trial

court properly navigated UIFSA and rightly assumed jurisdiction.

      We turn now to Mother’s second restated issue. Assuming Pennsylvania

had properly assumed jurisdiction, Mother contends that the court’s reduction



                                      -9-
J-S52017-19



of Father’s obligation was an abuse of discretion. Specifically, Mother argues

that Father did not experience a material and substantial change in

circumstances permitting a modification under Pa.R.C.P. 1910.19 (Support.

Modification. Termination. Guidelines as Substantial Change in Circumstances.

Overpayments.).2

       Rule 1910.19 provides in relevant part:

          (c) Pursuant to a petition for modification, the trier-of-fact
          may modify or terminate the existing support order in any
          appropriate manner based on the evidence presented
          without regard to which party filed the petition for
          modification. If the trier-of-fact finds that there has been a
          material and substantial change in circumstances, the order
          may be increased or decreased based on the parties'
          respective monthly net incomes, consistent with the support
          guidelines, existing law, and Pa.R.C.P. No. 1910.18(d), and
          the party's custodial time with the child at the time the
          modification petition is heard.

Pa.R.C.P. 1910.19(c).

       Mother evidently construes this Rule to mean that the court may only

consider the obligor’s change in circumstances. In her view, since Father

has not experienced any negative change in his financial circumstances, he

should not be entitled to a modification. This would be a misapplication of the

law. Rule 1910.19(c) authorizes the trier-of-fact to consider all the evidence,

that is, all the changes in circumstances, without regard to who filed the

petition for modification. For instance, in Mackay v. Mackay, 984 A.2d 529,

____________________________________________


2In an apparent typo, Mother identifies the modification rule as Pa.R.C.P.
1910.9, which concerns discovery in support proceedings.

                                          - 10 -
J-S52017-19



540 (Pa. Super. 2009), the trial court considered the newly vested stock

options of the obligee-respondent, even though it was the obligor-petitioner

who sought a downward modification of his support obligation. We concluded

that the court’s consideration of the obligee-respondent’s financial change in

circumstances was proper. See id.

      Instantly, the trial court similarly recognized Mother’s change in

circumstances. Since the creation of the original, 2012 support obligation in

New York, Mother now earns approximately the same amount of income as

Father, and Mother and the children no longer reside in Manhattan.

      When the parties consented to Father’s original support obligation in

2012, the parties stipulated that Father’s “child support income is $135,000”

and that Mother’s “child support income is $107,931.” See Stipulation Re:

Child Support, at ¶ 4. Ostensibly, these figures represent their annual gross

incomes. In any event, the parties stipulated that the presumptive Guideline

amount of child support would have been $1,298 on a biweekly basis. Id. The

parties further stipulated that Father’s original obligation ($1,615 bi-weekly)

reflected an upward deviation for one singular reason: “That the Defendant

[Husband] desires to pay more for the support of the children.” Id, at ¶ 5. At

the 2018 hearing before the Bucks County court, Father explained that his

desire to pay more was based upon a recognition that he earned more income

than Mother and that New York City is an expensive place to live. See N.T.,

10/2/18, at 8-9.




                                    - 11 -
J-S52017-19



      But in the time since the original 2012 obligation, the parties are now

on equal footing; Father’s annual gross income is $139,616, and Mother’s

annual gross income is $141,701. And while we refrain from even speculating

– much less considering – the difference in the costs of living between Bucks

County, Pennsylvania and New York, New York, we recognize that Father no

longer feels compelled to support his children above and beyond what the

Guidelines mandate. In this case, Father has preserved his ability to make

that choice. We conclude that the trial court did not abuse its discretion when

it determined that a substantial change in circumstances warranted a

modification of support.

      Notwithstanding the change in circumstances, Mother argues that

Father was barred from seeking modification based on the doctrine of res

judicata. She explains that Father had been denied reductions in support both

in New York and in New Jersey, and as a consequence, Mother argues

Pennsylvania must follow suit.

      The New York court temporarily reduced Father’s obligation from $1,615

to $900 when Father temporarily lost his job. The New York court even set

the matter for a plenary hearing.     However, that hearing never occurred

because Father either resumed gainful employment or the New York court

determined that he could afford to pay the full amount regardless of his

unemployment – the record is not particularly clear. Again, New Jersey was

involved only insofar as it enforced New York’s orders pursuant to UIFSA; and

both state courts eventually decided they lacked jurisdiction. Thus, contrary

                                    - 12 -
J-S52017-19



to Mother’s assertion, neither the New York court nor the New Jersey court

made a binding legal conclusion preventing Father from ever modifying child

support.

      To be clear, Mother does not seem to argue that the original support

obligation – a provision incorporated into their divorce settlement – is forever

non-modifiable by virtue of the fact that the divorce settlement was a contract.

Rather, she appears to argue that Pennsylvania cannot modify the support

obligation because the other states’ courts previously chose not to. But the

result of either of these arguments is the same and for the same reason: a

child support obligation is always subject to a court’s review upon a change in

circumstance. See 23 Pa.C.S.A. § 3105(b) (“A provision of an agreement

regarding child support…shall be subject to modification by the court upon a

showing of changed circumstances.”); see also Kraisinger v. Kraisinger,

928 A.2d 333, 345 (Pa. Super. 2007) (“Contracts between husband and wife,

if fairly made are generally considered binding as to them, although legally

ineffective to oust the jurisdiction of the court in a support action.”) (citation

omitted). We conclude that the trial court did not abuse its discretion when it

modified Father’s child support obligation.

      Finally, we address those issues ancillary to our restatement of Mother’s

primary contentions.     Mother alleges Father has operated in bad faith.

However, she does not point to any instances of misconduct apart from

Father’s previous attempts to reduce his support obligation in New York and

New Jersey. Although support litigation can be most acrimonious, Father’s

                                     - 13 -
J-S52017-19



attempts to seek proper relief does not constitute bad faith.     Mother also

alleges that Father never lost his job, which triggered his first attempt to

reduce his support obligation, but she provides no evidence to support her

allegation.

      Although Mother did not move for the trial judge’s recusal, she has

alleged on appeal that the court made up its mind prior to the hearing and

demonstrated bias. Partiality, prejudice, bias or ill will would constitute an

abuse of discretion, and is thus within our purview. Nevertheless, we discern

no transgression.    Even if Mother moved for recusal, thereby formally

preserving the matter, we would conclude that the court acted properly.

         We extend extreme deference to a trial court’s decision not
         to recuse. We recognize that our trial judges are honorable,
         fair and competent, and although we employ an abuse of
         discretion standard, we do so recognizing that the judge
         himself is the best qualified to gauge his ability to preside
         impartially.

In re A.D., 93 A.3d 888, 893 (Pa. Super. 2014) (citations omitted).

      For the reasons above, we conclude that the trial court did not commit

an error of law when it assumed jurisdiction of the parties’ support case

pursuant to UIFSA. We also conclude that the trial court did not abuse its

discretion when it modified Father’s child support obligation.

      Order affirmed.




                                    - 14 -
J-S52017-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/19




                          - 15 -